Citation Nr: 0844119	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to status as a former prisoner of war (POW).

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant served in the recognized guerrilla service from 
December 1943 to May 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied entitlement to service connection 
for a right eye injury and from an Administrative Decision 
dated in March 2006, which denied entitlement to status as a 
recognized former POW.


FINDINGS OF FACT

1.  The appellant has not shown that he was a POW during his 
period of service. 

2.  Competent evidence of a nexus between a right eye 
disability and active military service is not of record. 

3.  The appellant had recognized guerrilla service from 
December 1943 to May 1945.


CONCLUSIONS OF LAW

1.  The appellant does not have status as a former POW for 
purposes of VA benefits.  38 U.S.C.A. §§ 101(32), 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.1(y), 3.159, 3.203(a)(c) 
(2008).

2.  A right eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  The appellant does not have the requisite service to 
render him eligible for VA pension benefits; thus, the 
criteria for pension benefits have not met.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  POW Status 

The appellant contends that he was a former prisoner of war.  
The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  See 
Manibog v. Brown, 8 Vet. App. 465 (1996).

Where the requisite veteran status is at issue, the relevant 
question is whether the appellant has qualifying service 
under Title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  The Board notes that there is an 
apparent conflict between 38 C.F.R. § 3.41, which states 
that, for Philippine service, "the period of active service 
will be from the date certified by the Armed Forces" and 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without 
verification from the appropriate service department."  

Specifically, 38 C.F.R. § 3.203, provides that, for the 
purpose of establishing entitlement to pension, compensation, 
dependency and indemnity compensation, or burial benefits, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department.  A 
copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody; 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

The United States Court of Appeals for Veterans Claims 
(Court) has recently noted that VA may accept United States 
service department documents or seek certification of 
service, but once certification is received, VA is bound by 
that certification.  See Palor v. Nicholson, 21 Vet. App. 325 
(2007).

In order to establish status as a former POW, the appellant 
is required to have been interned as a POW in the line of 
duty.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  Thus, the 
evidence must show that he was interned during a period of 
recognized military service.  

The National Personnel Records Center (NPRC) sent the 
appellant's Form 23 in October 2005.  The record indicated 
that he had service as a recognized guerrilla, and was not 
found to be a prisoner-of-war.  As an aside, it is noted that 
the appellant had not claimed POW status at the time of the 
filing of his initial application for VA benefits.

In statements received, the appellant and a fellow service 
member, U.I., stated that they were both prisoners of war in 
December 1944 in Calape.  However, these documents do not 
meet the legal requirements of 38 C.F.R. § 3.203 and are 
insufficient to establish the appellant's recognized military 
status at the time of his internment.  Again, there is no 
evidence from the Service Department that the appellant had 
POW status.

As the Service Department's findings are binding and 
conclusive upon VA, the Board is bound by this determination.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Accordingly, 
status as a former POW must be denied as a matter of law.



II.  Service Connection 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The appellant contends that he is entitled to service 
connection for a right eye disability due to an injury he 
incurred in service, which later caused his eye to become 
infected and eviscerated.  He states that a speck of palay 
grain (rice) hit him in the right eye and he sought herbal 
remedies to treat the eye.

Status as a former POW allows for service connection to be 
presumed for certain diseases.  As discussed above, however, 
because a service department determination as to an 
individual's service is binding on VA, the Board must 
conclude that the appellant is not a former POW and the 
presumptions applicable to such status regarding service 
connection do not apply.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Thus, no 
additional consideration in this regard is needed.

The evidence of record also fails to show that the 
appellant's eye disorder is in any way related to his 
service.  The appellant's service records do not show any 
notations of a right eye injury.  There are no in-service 
examinations available.  A lay statement submitted by P.P., a 
fellow service man, addresses the appellant's in-service 
right eye injury.  He stated that during a transfer of their 
food supplies from one camp to another, a palay grain struck 
the appellant in his right eye and he treated the appellant 
with herbal medications.  P.P. stated that he did not know 
what happened to the appellant's eye subsequent to this 
incident, but heard that the appellant's right eye was 
removed because of an infection.  P.P. has not submitted any 
evidence or testimony that he is a medical professional.  

Subsequent to the appellant's service, the first medical 
records showing treatment for the appellant's eye are in 
1999, over 50 years after service.  The records show 
treatment for an eye condition, but no competent and credible 
evidence links the appellant's current condition and his 
service.  

With respect to the lay statements of the appellant's fellow 
service man, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a lay person is not competent to state that a 
disability is related to an injury and then relate this 
disability to an injury which occurred in service.  Most 
importantly in this case, there is no medical evidence which 
links the appellant's in-service injury to his current right 
eye disability.  

After reviewing the evidence of record, the Board finds that 
there is no evidence that the appellant's right eye injury 
began in service, continued in symptomatology since service, 
or is in any way related to service or to any service-
connected disability.  The service records are negative for 
any complaint or finding of a right eye injury or disability.  
The Board is aware of the appellant's contentions that he did 
not seek treatment for his injury while in service because he 
believed it to be a minor wound.  The Board also acknowledges 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the negative service records, the absence of any 
complaint or findings associated with a right eye disability 
until many years after service, and the post service 
treatment reports weigh against the appellant's assertions 
that he has experienced a right eye disability since service.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
appellant's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  There is no competent and 
credible evidence of in-service incurrence, continuity of 
symptomatology since service, and no evidence of a right eye 
disability being related to service.  The competent and 
credible evidence preponderates against the claim.  Service 
connection for a right eye disability is denied.  




III.  Eligibility for Pension Benefits

Pertinent Law and Regulations

In order for the appellant to be entitled to non-service 
connected pension benefits, he must have the requisite 
service.  The term "veteran" means a person who served in 
the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included.  38 C.F.R. § 3.40(d).

As noted above, 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents.  
However, where the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

Analysis 

The appellant asserts that he is in entitled to pension 
benefits based on service during World War II. 

As discussed above, the NPRC certified that the appellant had 
recognized guerrilla service from December 1943 to May 1945.  
This finding is binding on VA for purposes of establishing 
service in the United States Armed Forces.  Spencer v. West, 
13 Vet. App. 376 (2000).  Given the applicable statutory and 
regulatory provisions recited above and the facts of this 
case, the Board finds that appellant does not meet the basic 
eligibility requirements for VA pension benefits.  As the law 
is dispositive, the claim must be denied because of the lack 
of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

Therefore, as no additional evidence has been provided to 
show service which qualifies the appellant for pension 
benefits, the claim must be denied as a matter of law.  See 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b), (c), (d).

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in December 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim for service connection. 

As to informing the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The VCAA letter stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In pertinent part, with regard to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) notice, the appellant was 
provided with proper notice of the degree of disability and 
effective date assignment in an April 2008 letter.  
Notwithstanding the belated Dingess notice, the Board 
determines that the appellant had a meaningful opportunity to 
participate effectively in the processing of his claim.  
Further, as discussed in detail above, the preponderance of 
the evidence is against the claim for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the appellant for 
the Board to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the appellant's service 
personnel records and private medical records.  

The Board also acknowledges that the appellant was not 
examined for his service connection claim for a right eye 
disability; however, given the facts of this case, a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a right eye disability may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
appellant's current right eye disability.  Thus, the evidence 
does not warrant the conclusion that a remand for an 
examination and/or opinion is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Again, the service records 
provide no basis to grant the claim.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
appellant's claim hinges on what occurred, or more precisely 
what did not occur, during service, and the absence of 
credible evidence after service.  In the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the appellant's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
appellant with a medical examination absent a showing by the 
claimant of a current disability and an indication of a 
causal connection between the claimed disabilities and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such 
is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Regarding the POW and eligibility for pension benefits 
claims, the Board has considered whether the notice 
provisions found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008) are applicable.  The 
Board finds that because the claims at issue are limited to 
statutory interpretation, the notice provisions do not apply 
to these two issues.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of these claims.


ORDER

Entitlement to status as a former POW for purposes of VA 
benefits is denied.

Entitlement to service connection for a right eye disability 
is denied.  

Entitlement to non-service connected pension benefits is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


